               Case 1:20-cv-01496-DLF Document 23 Filed 11/05/20 Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

      DANIELLA MONTESANO, individually )
      and on behalf of others similarly )
      situated,                         )
                                        )
                         Plaintiff,     )
                                        )                     Case No. 1:20-CV-01496-DLF
      v.                                )
                                        )
      THE CATHOLIC UNIVERSITY OF        )
      AMERICA,                          )
                                        )
                           Defendant.   )

                    PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

            Plaintiffs hereby provides this notice of supplemental authority in other COVID-19 tuition

     and fee refund actions related to Plaintiff’s Memorandum in Opposition to Defendant’s Motion to

     Dismiss (Dkt. No. 21).

I.      Supplemental Authority

        1.) Zahn v. Ohio University, opinion and order of the Court of Claims of Ohio, issued
            October 19, 2020 (Docket No. 2020-00371JD).

            The plaintiff in Zahn also alleges breach of contract, unjust enrichment, and

     conversion by defendant Ohio University, seeking tuition and fee refunds from defendant

     due to defendant’s failure to provide the in-person instruction, services, resources, and

     campus amenities paid for by students as a result of the university’s closure consequential

     to the COVID-19 pandemic. Similar to Catholic, the plaintiff in Zahn emphasizes the fact

     that Ohio University also offers an online variant of instruction at a much lower price.

            The court addressed Ohio University’s assertion that plaintiff’s claims constituted

     educational malpractice because the university alleges that plaintiff failed to identify any

     contractual obligations to provide in-person instruction, and therefore, plaintiff’s claims

                                                      1
            Case 1:20-cv-01496-DLF Document 23 Filed 11/05/20 Page 2 of 6




must attack the quality of education or defendant’s pedagogical methods. However, the

court rejects this argument, stating, as in Smith v. The Ohio State University, opinion and

order of the Court of Claims of Ohio, issued August 24, 2020 (Docket No. 2020-00321JD).,

“[t]he mere mention of possible consequences to Plaintiff’s educational or professional

future does not render Plaintiff’s amended complaint a claim for educational malpractice.”

Zahn at *3-4. The same principles should apply to the pending motion to dismiss by

Catholic.

       Defendant Ohio University further argues that no express or implied contract exists

between the students and defendant, particularly one that obligates the university to provide

in-person instruction. However, the court agreed with the plaintiff, affirming that a

contract can either be express or implied.

                Plaintiff has alleged that she paid an amount of money to OU with
                the expectation that she would receive an in-person education rather
                than an online education. Plaintiff has also alleged that she paid
                money for certain mandatory fees and has not received the services
                associated with those fees (e.g. access to dining halls, activity fees,
                facility fees, etc.). Based on these assertions, the Court finds it is
                not beyond doubt that Plaintiff could prove a set of facts that either
                an express or implied contract was created. Plaintiff has a right to
                submit evidence to the fact finder in support of her claims.
                Accordingly, OU’s motion to dismiss Plaintiff’s breach of contract
                claim is denied.

Zahn at *5.

       The court likewise rejects OU’s argument that plaintiff’s unjust enrichment claim

should be dismissed because it lacks merit and is “baseless.” As in Waitt v. Kent State

University, No. 2020-00392JD, 2020 WL 5894543 (Ohio Ct. Cl. Sep. 28, 2020) and Smith,

the court explains the basic principles of the Rules of Civil Procedure, in stating that

12(b)(6) motions do not “test the merits of a claim,” and “whether a plaintiff can prove the



                                                  2
          Case 1:20-cv-01496-DLF Document 23 Filed 11/05/20 Page 3 of 6




facts as a plaintiff presents them is an issue for a later determination.” Id. at *5. Further,

the Court “‘must presume that all factual allegations of the complaint are true and make all

reasonable inferences in favor of the non-moving party.” Id. (quoting Mitchell v. Lawson

Milk Co., 40 Ohio St.3d 190, 192, 532 N.W.2d 753 (1988)). The court denies OU’s motion

to dismiss plaintiff’s unjust enrichment claim, opining that “after all reasonable inferences

are afforded in favor of Plaintiff, it does not appear beyond doubt that Plaintiff can prove

no set of facts entitling her, or members of the proposed class, to relief based on a theory

of unjust enrichment”. Id. at *6. Further, “[b]ecause the existence of the underlying

contract is in dispute, it would be premature for the court to dismiss Plaintiff’s unjust

enrichment claim plead in the alternative to her breach of contract claim.” Id.

   2.) Rosado v. Barry University Inc., opinion and order of the U.S. District Court, Southern
       District of Florida, issued October 30, 2020 (Case No. 1:20CV21813).

       The plaintiff in Rosado brings a comparable action for breach of contract and unjust

enrichment against Barry University. Similarly, the plaintiff alleges the contractual promises arose

from “a variety of documents including the student handbook, course syllabi, marketing materials

and other circulars, bulletins, and publications, in print and on Barry’s websites.” Rosado at *2.

       Barry University brings forth its own documents which includes its tuition and refund

policy, temporary closure order, and other documents. Barry University contends that it did not

enter into any contract promising in-person education. However, the court disagreed, stating that

the implied contract arose from the aforementioned places. Id. at *5. The court later rejects

Barry’s argument that it was justified in closing campus, though this was not at issue. Third, the

court dismisses Barry’s contention that it fulfilled its contractual obligations because the plaintiff

still received credits towards her degree. However, to illustrate the court states:




                                                  3
             Case 1:20-cv-01496-DLF Document 23 Filed 11/05/20 Page 4 of 6




                 This is kind of like purchasing a Cadillac at full price and receiving
                 an Oldsmobile. Although both are fine vehicles, surely it is no
                 consolation to the Cadillac buyer that the “Olds” can also go from
                 Point A to Point B. That is Barry’s argument and the Court declines
                 to consider it further.

Id. at *7.

        The court rejects Barry’s argument that impossibility/impracticability prevented Barry

from performing, stating, “[i]ndeed, in the absence of specific contractual provisions, courts often

attempt to return the parties to their precontractual positions, insofar as possible, when nonperformance

is excused”, and “[i]t would certainly be anomalous, without sufficiently strong evidence of contractual

intent, to permit a party to reap the full benefits of an agreement in return for only partial performance.”

Id. at *8-9.

        The court then agrees with the plaintiff that she sufficiently alleged unjust enrichment

against Barry, arguing that it retained tuition and fees while students lost the benefit of numerous

services and amenities. Id. at *10.

                                             Conclusion

        Plaintiffs hereby request this Court to apply the decisions of the aforementioned cases to

the breach of contract and unjust enrichment causes of action as they are newly issued opinions in

support Plaintiffs’ position in opposition to Defendant’s Motion to Dismiss.



Dated November 5, 2020                                    Respectfully Submitted,

                                                                       DOUGLAS & BOYKIN PLLC
                                                                BY: ___/s/ Curtis A. Boykin__________
                                                                      Curtis A. Boykin, DC Bar 444120
                                                                          1850 M Street, NW, Suite 640
                                                                Washington, District of Columbia 20036
                                                                                         (202) 776-0370
                                                                         caboykin@douglasboykin.com

                                                                                                      -and-

                                                     4
Case 1:20-cv-01496-DLF Document 23 Filed 11/05/20 Page 5 of 6




                                      ANASTOPOULO LAW FIRM, LLC
                                                      Eric M. Poulin*
                                                   Roy T. Willey, IV*
                                                         32 Ann Street
                                                 Charleston, SC 29403
                                                       (843) 614-8888
                                               eric@akimlawfirm.com
                                               roy@akimlawfirm.com

                                       ATTORNEYS FOR PLAINTIFF(S)

                                              * Admitted via pro hac vice




                              5
         Case 1:20-cv-01496-DLF Document 23 Filed 11/05/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

I, Curtis A. Boykin, hereby certify that on November 5, 2020 a true and correct copy of the
instant notice was served via the Court’s electronic filing system to all counsel of record.


                                             ___/s/ Curtis A. Boykin______
                                             Curtis A. Boykin




                                                6
